 

EXHIBIT 10.34



 

sequential

brands group

 

January 25, 2013

 

Andrea Sobel

17383 Sunset Blvd, Ste. A310

Pacific Palisades, CA 90272

 

Re: Separation Terms and General Release Agreement

 

Dear Andrea:

 

This Separation Terms and General Release Agreement (this “Agreement”) confirms
the terms of your voluntary separation from the employment of Sequential Brands
Group, Inc. (the “Company” or “Sequential”) and the consideration being offered
by the Company in exchange for your waiver and general release of claims as set
forth below.

 

1.          Termination Date. Your employment with the Company (and/or its
subsidiaries, divisions, affiliated companies, predecessors, successors and
assigns) will end effective January 25, 2013 (the “Termination Date”) as a
result of your voluntary resignation. Between now and the Termination Date, you
should assist with any transition-related activities as directed by the employee
to whom you directly report. By signing below, you hereby resign from all other
positions with the Company (and/or its subsidiaries, divisions, affiliated
companies, predecessors, successors and assigns), effective as of the
Termination Date.

 

2.          Acknowledgment of Payment of Wages. On or before execution of this
release, the Company delivered to you a final paycheck that includes payment for
all accrued wages, salary, accrued and unused vacation time, and reimbursable
expenses due and owing to you from the Company as of the Termination Date
(collectively referred to as “Wages”). You are entitled to these Wages
regardless of whether you sign this Agreement. You acknowledge that, other than
payment of such Wages, you are not entitled to any other payments or benefits in
connection with your employment with the Company and the termination thereof,
including under that certain Employment Agreement, effective December 14, 2011,
by and between the Company and you (the “Employment Agreement”).

 

3.          Consideration for Release. In consideration for your signing (and
not revoking) this Agreement, including your agreement to the waiver and release
of claims set forth in Paragraphs 7 and 8 below, and your compliance with the
terms of this Agreement, the Company agrees to provide you with the
post-termination payments and benefits (the “Separation Payments and Benefits”)
set forth in this paragraph 3 and in the first sentence of paragraph 4 of this
Agreement: The Company shall pay to you the aggregate sum of $125,000, which
shall be paid within eight (8) days of signing this Agreement provided, however,
that, no such payment shall be made prior to the expiration of the revocation
period set forth below and provided that you have executed this Agreement. In
addition, the Company agrees that, provided you do not revoke this Agreement,
all outstanding stock options granted to you under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) shall accelerate and become fully vested on the Termination
Date, and you shall have three (3) years from the Termination Date in which to
exercise such stock options. You acknowledge and agree that you are not entitled
to receive the Severance Payments and Benefits unless you sign (and do not
revoke this Agreement), and that the Separation Payments and Benefits exceed all
amounts and benefits to which you may otherwise be eligible if you did not sign
this Agreement (except for the Wages set forth in Paragraph 2 above). You
understand that if you do not sign the Agreement, or if you revoke the signed
Agreement as described in Paragraph 19 below (if applicable), the Company has no
obligation to, and will not, provide you with the Separation Payments and
Benefits.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM 

 

 

  

4.          Continuation of Health Coverage. As referenced in paragraph 3 of
this Agreement and subject to your signing this Agreement, if you are eligible
for, and you timely elect COBRA continuation, for a period of twelve (12) months
following the Termination Date, the Company shall continue to provide you and
your eligible family members with group health insurance coverage at least equal
to that which would have been provided to you if your employment had not been
terminated (or at Company's election, pay the applicable COBRA premium for such
coverage); provided, however, that if you become re-employed with another
employer and are eligible to receive group health insurance coverage under
another employer's plans, Company's obligations under this Section shall
terminate and any such coverage shall be reported by you to the Company. If you
do not sign this Agreement (and/or if you revoke it), your Company-provided
health coverage will end on your Termination Date; in such case, if you are
eligible for, and timely elect COBRA continuation, you may continue health
coverage pursuant to the terms and conditions of COBRA at your own expense.
Unless otherwise set forth in the Employment Agreement, all other insured
benefit coverage (e.g., life insurance, disability insurance) will also end on
your Termination Date.

 

5.          Return of Company Property. By signing below, you represent that you
have returned all the Company property, documents, records and data of any type
whatsoever that was in your possession or control.

 

6.          Confidential Information. You hereby acknowledge that as a result of
your employment with the Company you have had access to the Company's
confidential and/or proprietary information. You acknowledge your continuing
obligations under the Employee Acknowledgment Regarding Proprietary Information
and Inventions you have previously executed, and you agree you will hold all
such confidential and/or proprietary information in strictest confidence and
that you may not make any use of such confidential information. You further
confirm that you have delivered to the Company all documents and data of any
nature containing or pertaining to such confidential information and that you
have not taken with you any such documents or data or any copies thereof.

 

7.General Release and Waiver of Claims.

 

7.1. The payments and agreements set forth in this Agreement fully satisfy any
and all accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled to receive from any of the “Releasees” (as defined
below) for any matter up to and including the Termination Date, including, but
not limited to, by virtue of your employment with the Company or your
termination of employment. You acknowledge that you have no claims and have not
filed any claims against any of the Releasees, including but not limited to any
claims based on your employment with or the separation of your employment with
the Company.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM

 

 

  

7.2. In consideration for the right to receive the Separation Payment and
Benefits in accordance with the terms contained herein and the mutual promises
contained herein, the sufficiency of which you hereby acknowledge, to the
fullest extent permitted by law, you (on behalf of yourself and your heirs,
administrators, representatives, executors, successors and assigns) hereby
release and forever discharge the Company, its predecessors, successors,
assigns, subsidiaries and affiliates, and its and their respective present and
former directors, shareholders, officers, agents, employees, members, owners,
partners, representatives, trustees, employee benefit plans, and administrators
or fiduciaries of such plans (all of whom, including the Company, are
collectively referred to as “Releasees”), each individually and in their
official capacities, from any and all claims, demands, causes of action,
damages, liabilities, agreements, expenses (including attorney's fees and
costs), judgments, obligations or suits of any kind whatsoever, in law, equity
or otherwise, in any jurisdiction, known or unknown, suspected or claimed,
specifically mentioned herein or not that you ever had, now have or may claim to
have had by reason of any actual or alleged act, event, occurrence, omission,
practice or other matter whatsoever from the beginning of time up to and
including the date that you sign this Agreement (collectively, “Claims”),
including but not limited to Claims arising out of or relating in any way to
your employment or separation from employment with the Company and including,
without limitation, claims based on any oral, written or implied employment
agreement, claims for wages, vacation pay, bonuses, commissions, stock-based
compensation, expense reimbursement, and any claims that the terms of your
employment with the Company, or the circumstances of your separation, were
wrongful, in breach of any obligation of the Company or in violation of any of
your rights, contractual, statutory or otherwise. Each of the Releasees is
intended to be a third party beneficiary of the General Release and Waiver of
Claims set forth in this Paragraph 7.

 

(a)          Release of Statutory and Common Law Claims. The released Claims
include, but are not limited to, your rights under the following federal and
state statutes: the Employee Retirement Income Security Act (ERISA) (regarding
employee benefits); the Occupational Safety and Health Act (safety matters); the
Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining Act
(“WARN”) (notification requirements for employers who are curtailing or closing
an operation) and common law; tort; wrongful discharge; public policy; workers'
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.

 

(b)          Release of Discrimination Claims. You understand that various
federal, state and local laws prohibit age, sex, race, disability, benefits,
pension, health and other forms of discrimination, harassment and retaliation,
and that these laws can be enforced through the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the Department of
Labor, and similar state and local agencies and federal and state courts. You
understand that if you believe your treatment by the Company violated any laws,
you have the right to consult with these agencies and to file a charge with
them. Instead, you have decided voluntarily to enter into this Agreement,
release the claims and waive the right to recover any amounts to which you may
have been entitled under such laws, including but not limited to, any claims you
may have based on age or under the Age Discrimination in Employment Act of 1967
(ADEA; 29 U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit
Protection Act (“OWBPA”) (age); Title VII of the Civil Rights Act of 1964 (race,
color, religion, national origin or sex); the 1991 Civil Rights Act; the
Vocational Rehabilitation Act of 1973 (disability); The Americans with
Disabilities Act of 1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988
(race); the Equal Pay Act of 1963 (prohibits pay differentials based on sex);
the Immigration Reform and Control Act of 1986; Executive Order 11246 (race,
color, religion, sex or national origin); Executive Order 11141 (age); Vietnam
Era Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans and
disabled veterans); and California state statutes and local laws of similar
effect.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM

 

 

  

7.3. You agree that you have entered into this Agreement as a compromise and in
full and final settlement of all Claims, if any, that you have or may have
against the Releasees and you further agree that any and all existing or
potential issues that you may have had arising out of or related to your
employment with the Company are hereby fully resolved. Notwithstanding the
foregoing, Releasees and you do not intend to release claims (i) which you may
not release as a matter of law (including, but not limited to, indemnification
claims under applicable law and claims for unemployment, state disability and/or
paid family leave insurance benefits pursuant to the terms of applicable state
law); (ii) claims that arise after the date that you sign this Agreement (other
than any claims relating to continuing or future effects of past discrimination)
(iii) for any benefit entitlements that are vested as of the Termination Date
pursuant to the terms of a Company-sponsored benefit plan governed by the
federal law known as “ERISA”; (iv) for vested stock and/or vested option shares
pursuant to the written terms and conditions of your existing stock and stock
option grants and agreements existing as of the Termination Date, provided,
however, that you shall have three years from the Termination Date in which to
exercise your 99,667 vested stock options; and (v) for any payments required
under Section 6 of the Employment Agreement. To the fullest extent permitted by
law, any dispute regarding the scope of this general release shall be determined
by an arbitrator under the procedures set forth in paragraph 12.

 

7.4. You represent that you have not assigned or transferred your rights with
respect to any Claims covered by the General Release and Waiver of Claims set
forth in this Paragraph 7. If you commence(d) or participate(d) in any action or
proceeding (including as a member of a class of persons) regarding Claims
covered by the General Release and Waiver of Claims set forth in this Paragraph
7, this Agreement shall be a complete defense in such action or proceeding and
you (and your heirs, administrators, executors, representatives, successors and
assigns) will have no right to obtain or receive, and will not seek or accept,
any damages, settlement or relief of any kind (including attorneys' fees and
costs) as a result of such action or proceeding.

 

8.          Waiver of Unknown Claims. You expressly waive any benefits of
Section 1542 of the Civil Code of the State of California (and any other laws of
similar effect), which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”



 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM

 

 

 

9.Covenant Not to Sue.

 

9.1. To the fullest extent permitted by law, you agree that you will not now or
at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 7 and 8 above.

 

9.2.          You further agree that you will not pursue, join, participate,
encourage, or

directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.

 

9.3. Nothing in this paragraph shall prohibit you from: (1) providing truthful
testimony in response to a subpoena or other compulsory legal process, (2)
filing a charge or complaint with a government agency such as the Equal
Employment Opportunity Commission, the National Labor Relations Board or
applicable state anti-discrimination agency and/or (3) filing a lawsuit solely
to challenge the enforceability of the General Release and Waiver of Claims set
forth in this Paragraph 7 pursuant to the OWBPA.

 

10.Non-disparagement/Cooperation.

 

10.1. You agree that you will not make any statement, written or oral, or engage
in any conduct that is or could reasonably be construed to be disparaging of the
Company (and/or its subsidiaries, divisions, affiliated companies, predecessors,
successors or assigns) or its (or their respective) products, services, agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, or any person acting by, through, under or in concert with any of them.
Nothing in this paragraph shall prohibit you from providing truthful testimony
in response to a subpoena or other compulsory legal process. The Company will
cause its senior managers, officers and directors not to, and agrees that it
will not expressly authorize anyone else, to make any statement, written or
oral, or engage in any conduct that is or could reasonably be construed to be
disparaging of you. Notwithstanding the foregoing, nothing in this paragraph
shall be interpreted to prevent the Company from making any public disclosures
reasonably determined by the Company to be required by law.

 

10.2. You agree to cooperate with the Releasees, their legal counsel and
designees regarding any current or future claim, investigation (internal or
otherwise), inquiry or litigation relating to any matter with which you were
involved or had knowledge or which occurred during your employment, without any
additional compensation. Such assistance shall include, but not be limited to,
meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena). The Company will reimburse you for
reasonable and pre-approved, travel expenses actually incurred by you in
connection with such cooperation.

 

11.         Legal and Equitable Remedies. You and the Company agree that either
party shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief without prejudice
to any other rights or remedies that either party may have at law or in equity
for breach of this Agreement.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM

 

 

 

12.         Arbitration of Disputes. Except for claims for injunctive relief
arising out of a breach of the Employee Acknowledgment Regarding Proprietary.
Information and Inventions, you and the Company agree to submit to mandatory,
final and binding arbitration any future disputes between you and the Company,
including any claim arising out of or relating to this Agreement, in accordance
with the terms of Section 8(b) of the Employment Agreement. This Agreement does
not extend or waive any statutes of limitations or other provisions of law that
specify the time within which a claim must be brought. Notwithstanding the
foregoing, each party retains the right to seek preliminary injunctive relief in
a court of competent jurisdiction to preserve the status quo or prevent
irreparable injury before a matter can be heard in arbitration.

 

13.         Attorneys' Fees. If any legal action arises or is brought to enforce
the terms of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys' fees, costs and expenses from the other party, in
addition to any other relief to which such prevailing party may be entitled,
except where the law provides otherwise. The costs and expenses that may be
recovered exclude arbitration fees pursuant to paragraph 12 above.

 

14.         Confidentiality Provision. You agree to keep the contents, terms and
conditions of this Agreement confidential and not disclose them except to your
spouse or domestic partner, attorneys, accountant or as required by subpoena or
court order.

 

15.         Materiality of Breach. Any breach of the provisions contained in
paragraphs 6 through 10 and/or 14 will be deemed a material breach of this
Agreement.

 

16.         No Admission of Liability. You agree that this Agreement is not an
admission or evidence of any wrongdoing or liability on the part of the Company,
its representatives, attorneys, agents, partners, officers, shareholders,
directors, employees, subsidiaries, affiliates, divisions, successors or
assigns. This Agreement will be afforded the maximum protection allowable under
California Evidence Code Section 1152 and/or any other state or Federal
provisions of similar effect.

 

17.         Indemnification. This Release shall not apply with respect to any
claims arising under your existing rights to indemnification and defense
pursuant to (a) the articles and bylaws of the Company for acts as an officer,
(b) any indemnification agreement with the Company, or (c) your rights of
insurance under any director and officer liability policy in effect covering the
Company's directors and officers.

 

18.         Review of Agreement. You may not sign this Agreement prior to your
Termination Date. You may take up to twenty-one (21) days from January 25, 2013,
which is the date you received the original version of this Agreement to
consider this Agreement and, by signing below, affirm that you were advised by
this Agreement to consult with an attorney before signing this Agreement and
were given ample opportunity to do so. You understand that this Agreement will
not become effective until you return the original properly signed Agreement to
the Company, Attention: Yehuda Shmidman, Chief Executive Officer at
yshmidman@sequentialbrandsgroup.com and after expiration of the revocation
period without revocation by you. You also agree that any modifications to this
Agreement (including the original version of this Agreement), whether material
or immaterial, did not and will not restart the 21-day period set forth in this
paragraph.

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM  

 

 

 

19.         Revocation of Agreement. You acknowledge and understand that you may
revoke this Agreement by faxing a written notice of revocation to the Company,
Attention: Yehuda Shmidman, Chief Executive Officer at
yshmidman@sequentialbrandsgroup.com any time up to seven (7) days after you sign
it. After the revocation period has passed, however, you may no longer revoke
your Agreement.

 

20.         Entire Agreement.         This Agreement, together with the Employee
Acknowledgment Regarding Proprietary Information and Inventions that you
previously executed, the Sections of the Employment Agreement referenced herein
(and all of which are incorporated herein by reference) and the terms of any
employee benefits programs with respect to vested benefits, is the entire
agreement between you and the Company with respect to the subject matter of this
Agreement and supersedes all prior negotiations and agreements, whether written
or oral, relating to this subject matter. You acknowledge that none of the
Company, its agents or attorneys made any promise or representation, express or
implied, written or oral, not contained in this Agreement to induce you to
execute this Agreement. You acknowledge that you have signed this Agreement
knowingly, voluntarily and without coercion, relying only on such promises,
representations and warranties as are contained in this document. You understand
that you do not waive any right or claim that may arise after the date this
Agreement is executed.

 

21.         Modification. By signing below, you acknowledge your understanding
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by the Company's authorized representatives and you.

 

22.         Governing Law. This Agreement is governed by, and is to be
interpreted according to, the laws of the State of California, without regarding
to its provisions relating to conflict of laws.

 

23.         Savings and Severability Clause. Should any court, arbitrator or
government agency of competent jurisdiction declare or determine any of the
provisions of this Agreement to be illegal, invalid or unenforceable, the
parties intend that such provision be modified to make it enforceable to the
maximum extent permitted by law. If such provision cannot be modified to make it
enforceable, the remaining parts, terms or provisions shall not be affected
thereby and shall remain legal, valid and enforceable. Further, it is the
intention of the parties to this Agreement that, if a court, arbitrator or
agency concludes that any claim under paragraph 7 above may not be released as a
matter of law, the General Release in paragraph 7 and the Waiver Of Unknown
Claims in paragraph 8 shall otherwise remain effective as to any and all other
claims.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM 

 

 

 

If this Agreement accurately sets forth the terms of your separation from the
Company and if you voluntarily agree to accept the terms of the separation
package offered please sign below no earlier than your Termination Date and
return it to Yehuda Shmidman, Chief Executive Officer at
yshmidman@sequentialbrandsgroup.com.

 

PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS
A GENERAL RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

Sincerely,

 

/s/ Yehuda Shmidman

 

Yehuda Shmidman,

 Chief Executive Officer

 

REVIEWED, UNDERSTOOD AND AGREED:       By: /s/ Andrea Sobel     Andrea Sobel    
    Date: January 25, 2013  

 

DO NOT SIGN PRIOR TO YOUR TERMINATION DATE

 

17383 SUNSET BLVD, STE. A310 • PACIFIC PALISADES, CA 90272 • T 203.454.6999 • F
203.454.6998
WWW.SEQUENTIALBRANDS.COM 



 

